DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This office action is responsive to amendment filed on 09/07/2021.

Response to Amendment
	The Examiner has acknowledged the amended claims 1, 7, 13, and the cancellation 2, 8, and 14.

Response to Arguments
Applicant’s arguments with respect to claims 1, 3 – 7, 9 – 13, and 15 - 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3 – 7, 9 – 13, and 15 – 16 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Stephen Cooley (US 2008/0084886; hereinafter Cooley).
Regarding claim 1, Cooley discloses a method of communicating with two or more slaves (a), the method comprising: 
receiving, with an interface, a command packet (paragraphs [0002]; [0017]), wherein the command packet is sent by a master over a master-slave bus (paragraphs [0018 - 0020]; Cooley discloses that the term data packet is also referred to herein as a "command data packet," in which a master initiates a read command or a write command to which a slave responds); and 
associating a slave address of the command packet with one of two or more slaves communicatively coupled to the interface (paragraph [0018]; Cooley discloses that the command data packet includes embedded information such as, a slave address); 
wherein receiving the command packet with the interface comprises receiving the command packet with a port communicatively coupled to the master-slave bus (paragraphs [0020 - 0021], [0026]; Cooley discloses that each data packet received from the control processor 20 is formatted according to the second protocol and transferred to one or more of the plurality of peripheral components 55 via one of the communicatively coupled ports 40, 41 or 42) and determining if the slave address corresponds to at least one of the two or more slaves (paragraphs [0018], [0038 - 0039], [0047]; Cooley discloses that the SMBus Block Write 103, also referred to here as "address block write 103," transfers an address of the slave in the slave address field 150. If one of the plurality of peripheral components 55 initiates the data packet 105, the control processor 20 is the slave while the data packet 105 is being completed).
Regarding claim 3, Cooley discloses the method of claim 1, wherein associating the slave address with the one of the two or more slaves communicatively coupled to the interface comprises associating the slave address with one of two or more arrays, wherein each of the two or more arrays is associated with each of the two or more slaves (paragraphs [0026], [0035]).
Regarding claim 4, Cooley discloses the method of claim 1, wherein associating the slave address with the one of the two or more slaves communicatively coupled to the interface comprises parsing the slave address from the command packet and comparing the parsed slave address with two or more address groups (abstract; paragraph [0005]; Cooley discloses a method of sending data packets between a control processor and a plurality of peripheral components comprises retrieving information embedded in a command data packet formatted in a first protocol at a router), wherein each of the two or of more address groups is associated with each of the two or more slaves (paragraphs [0020 – 0022]).
Regarding claim 5, Cooley discloses the method of claim 1, further comprising responding to the command packet by transmitting a response packet with data obtained from the one of the two or more slaves that is associated with the slave address in the command packet (paragraph [0038]; Cooley discloses that the boxes representative of data fields, for example data byte field 158 in FIG. 4, are hatched to indicate the data is sent from the slave to the master. Likewise, the un-hatched boxes, for example slave address field 150 of FIG. 3, indicate the data is sent from the master to the slave).
Regarding claim 6, Cooley discloses the method of claim 5, wherein the response packet is transmitted over the port communicatively coupled to the master-slave bus (paragraphs [0039 - 0040]).
Regarding claim 7, Cooley discloses an interface (100) for communicating with two or more slaves, the interface (100) comprising: 
a processor (110) configured to communicatively couple to two or more slaves (10a, 10b) (paragraph [0018]); and 
a communication port (140) communicatively coupled to the processor (110) (paragraph [0018], the communication port (140) being configured to communicatively couple to a master-slave bus (50) (paragraphs [0018 – 0019]); wherein the processor (110) is configured to: 
receive a command packet (500a, 500b) from a master (40) over the master- slave bus (50) (paragraphs [0018 - 0020]; Cooley discloses that the term data packet is also referred to herein as a "command data packet," in which a master initiates a read command or a write command to which a slave responds); and 
associate a slave address (502a, 502b) of the command packet (500a, 500b) with one of the two or more slaves (10a, 10b) (paragraph [0018]; Cooley discloses that the command data packet includes embedded information such as, a slave address), wherein the command packet is sent by a master over a master-slave bus (paragraphs [0020 - 0021], [0026]; Cooley discloses that each data packet received from the control processor 20 is formatted according to the second protocol and transferred to one or more of the plurality of peripheral components 55 via one of the communicatively coupled ports 40, 41 or 42); 
wherein the processor (110) being configured to receive the command packet (500a, 500b) comprises the processor (110) being configured to receive the command packet (500a, 500b) with a communication port (140) communicatively coupled to the master-slave bus (50) (paragraphs [0020 - 0021], [0026]; Cooley discloses that each data packet received from the control processor 20 is formatted according to the second protocol and transferred to one or more of the plurality of peripheral components 55 via one of the communicatively coupled ports 40, 41 or 42) and determine if the slave address (502a, 502b) corresponds to at least one of the two or more slaves (10a, 10b) (paragraphs [0018], [0038 - 0039], [0047]; Cooley discloses that the SMBus Block Write 103, also referred to here as "address block write 103," transfers an address of the slave in the slave address field 150. If one of the plurality of peripheral components 55 initiates the data packet 105, the control processor 20 is the slave while the data packet 105 is being completed).
Claims 9 – 13 and 15 – 16 incorporate substantively all the limitations of claims 1 – 7 in system and device form rather than method form.  The reasons for rejecting claims 1 - 7 apply in claims 9 – 13 and 15 – 16.  Therefore, claims 9 – 13 and 15 – 16 are rejected for the same reasons.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kwon et al (US 2016/0226606) discloses a method for determining link quality in wireless network system.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YVES DALENCOURT whose telephone number is (571)272-3998. The examiner can normally be reached M-F 8AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YVES DALENCOURT/Primary Examiner, Art Unit 2457